Case 3:21-cv-00416-CWR-LGI Document 2 Filed 07/14/21 Page1of1

AO 440 (Rev. 06/12) Summons ina Civil Action

UNITED STATES DISTRICT COURT

for the

Southern District of Mississippi

JASON ALAN GRIGGS, DERENDA HANCOCK,
L. KIM GIBSON, MISSISSIPPI HUMANIST
ASSOCIATION, and AMERICAN ATHEISTS, INC.,

 

Plaintiff(s)

Vv. Civil Action No. 3:21-cv-416-CWR-LGI

CHRIS GRAHAM, COMMISSIONER OF
REVENUE, in his official capacity,

 

Nee ee Oe

Defendant(s)
SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) CHRIS GRAHAM, COMMISSIONER OF
REVENUE, in his official capacity,

A lawsuit has been filed against you.

Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiffs attorney,
whose name and address are: Dianne Herman Ellis

1145 Robinson Street

Ocean Springs, MS 39564

Phone 228-215-0037

Fax: 228-284-1889

Email: dianne@ellislawtirmms.com

If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.
ARTHUR JOHNSTON

CLERK OF COURT

= Signature of Clerk or Deputy Clerk a

Date: JUL { 4 2021 i

     
      

A
Dy vecerstF! i «
“Strict oF %
